OFFICIAL CORRESPONENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group II, claims 15-18, in the reply filed on 12 October 2021 is acknowledged. The traversal is on the ground that it would not be a serious burden on the Examiner to examine, in addition to the invention of Group II, the inventions of Groups I and III. However, this is not found persuasive, as Applicant has not addressed the individual rationales for separation of Group II from those of I and III based on distinctness therebetween (respectively), as set forth on pp. 2-3 of the Restriction Requirement filed 12 August 2021. Further, Applicant has merely stated that there would not be a serious burden in examining the apparatus (Group I) and method (Group III) inventions alongside the product (Group II), without any traversal arguments of substance and/or evidence contrary to the Examiner’s reasoning set forth in the Restriction Requirement detailing the burden rooted in searching different subclasses, employing different search strategies/queries, and/or searching utilizing different tools/resources, based on the divergent subject matter of Groups I-III. 
Therefore, the requirement is still deemed proper and is made FINAL.
Claims 1-14, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 15-18 are under consideration and have been examined on the merits.


Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to the specification as filed 25 September 2020. 
It is also noted that the file wrappers for copending applications US 17/157,080 and US 17/221,526 have been considered by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) filed 23 December 2020 and 10 February 2022 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 5 – missing second detection beam (11’) and second polarization camera (12’) as indicated in [0084]; an additional “11” and “12” are labeled, but do not include the prime (‘) indicator in 11’ and 12’
Figure 6 – missing electrical field (E) as indicated in [0085]; this specific objection could also be objected to under 37 CFR 1.83(a), as it is unclear to the Examiner where in the drawing the electrical field is illustrated and/or located
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant 

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:
[claim 15, line 1] – “pharmaceutical cylindrical container” is objected to for improper grammar; suggested amendment – “pharmaceutical cylindrical containers”
[claim 15, lines 4 and 6] – “selected from a group consisting of” is objected to for improper grammar (see also MPEP 2173.05(h)), given that the group being referred to in the limitation is recited immediately thereafter; suggested amendment (in both instances) – “selected from [[a]]the group consisting of”
[claim 16] – objected to for unnecessary repetition of species recited in the Markush group, of which the Examiner believes to be a simple typographical error, as well as for the use of “a” rather than “the” as discussed supra in relation to claim 15; suggested amendment – “selected from [[a]]the group consisting of borosilicate glass, aluminosilicate glass, cyclic olefin copolymer (COC), and cyclic olefin polymer (COP)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle et al. (US 2017/0073091; “Deutschle”) in view of Fadeev et al. (US 2013/0171456; “Fadeev”) and Witzmann et al. (US 2018/0164226; “Witzmann”).
Regarding claim 15, Deutschle discloses a bundle of ten or more cylindrical pharmaceutical containers made of glass or plastic, contained in a packaging structure [Abstract; Figs. 1a, 1b, 2a-d; 0002-0004, 0013, 0015, 0058, 0060-0062, 0112]. The packaging structure, having the bundle of containers therein, is sterilized and then subsequently sealed in a sleeve or bag [0019, 0020, 0029, 0089].
Deutschle discloses that the packaging structure configuration prevents undesired scratches on the side walls of the containers due to material abrasion [0020, 0063, 0064].
Deutschle does not explicitly disclose each of the pharmaceutical containers having defects of a particular size range on the outer surface or penetrating into the wall thereof (or not having any defects at all). 
Fadeev discloses glass pharmaceutical containers [Abstract; Figure 1; 0003, 0005, 0008, 0072, 0115, 0174]. Fadeev teaches (also Examiner’s position that the following is 
Witzmann discloses a method for eliminating defects from glass tubes and ultimately glass containers for pharmaceuticals formed from said tubes [Abstract; 0002, 0009, 0011, 0012, 0021, 0022, 0033, 0065, 0079, 0109]. Witzmann teaches that the method results in end products (i.e., the aforesaid glass containers for pharmaceuticals) of higher quality with narrow (container) tolerances and/or defects of a predetermined maximum size, for example of about 0.1 mm (in diameter, based on the exemplary language) [0081, 0082], said defects including scratches/abrasions, bubbles, and other inhomogeneities on the surface of, or within the glass of, the glass containers [0079, 0081, 0087]. Witzmann teaches that (ultimately) the aforesaid method forms a basis for virtually zero-defect production [0087]. As such, Witzmann reasonably teaches that it was known in the art that defects on/in the glass of glass pharmaceutical containers may be reduced to a predetermined size or virtually eliminated from the glass; and further, that glass pharmaceutical containers having defects of a predetermined maximum size of (e.g.) 0.1 mm are known (where predetermined implies that the maximum allowable defect size may be selected by one of ordinary skill in the art).
Deutschle, Fadeev, and Witzmann are all within the related field of glass pharmaceutical containers and production/storage/handling/transportation thereof, and in particular in relation to the reduction and/or prevention of defects on the outer surface of the glass container (e.g., scratches) and/or within the glass itself which forms the container (e.g., bubbles).
Given that Deutschle discloses that the packaging structure is for cylindrical glass pharmaceutical containers (see MPEP 2144.07) and is capable of preventing scratches on the outer surfaces of the glass containers due to abrasion, where Fadeev teaches that defects (including scratches) are detrimental in terms of (at least) sterility (thereby leading to loss of product down the line), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have assembled and placed cylindrical glass pharmaceutical containers having a predetermined maximum defect (i.e., scratch on surface, bubble within the glass) size of, e.g., 0.1 mm, or having virtually no defects in or on the glass, as taught by Witzmann, into the packaging structure of Deutschle, in order to have protected the containers from developing defects or otherwise becoming damaged/broken during transportation or further processing and/or to have provided the highest quality glass containers within said packaging structure; and thus ultimately to have provided a packaging structure (including the containers therein) with the highest degree of sterility possible and/or a degree of sterility based on a predetermined pharmaceutical end-use. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have filled the packaging structure of Deutschle with the cylindrical glass pharmaceutical containers having predetermined maximum defect sizes of (e.g.) 0.1 mm, or having virtually no defects, of Witzmann, as the packaging structure of Deutschle would have been recognized as suitable for the intended use (see MPEP 2144.07) of storing/transporting glass pharmaceutical containers and protecting them from abrasion damage during the aforesaid, and also to prevent a reduction in sterility as taught by Fadeev.
The packaging structure of modified Deutschle would have comprised all of the features set forth supra, where per the modification(s), the cylindrical glass pharmaceutical containers therein would have exhibited no surface and/or wall penetrating defects, or defects (of the aforesaid type – surface or wall penetrating) within a predetermined maximum size such as (e.g.) 0.1 mm. The aforesaid reads on (at least) either of “no defect on an outer surface having a 
Further, in an effort to facilitate compact prosecution, Applicant is respectfully directed to MPEP 2113(I), which states that the patentability of a product does not depend on its method of production. 
Regarding claim 16, Deutschle is silent regarding the cylindrical glass pharmaceutical containers being formed specifically from borosilicate or aluminosilicate glass.
However, Fadeev [0072, 0110, 0113, 0114, 0174] teaches that both aluminosilicate and borosilicate glass types (and in particular those produced by Schott) are suitable glass compositions for forming pharmaceutical containers (e.g., vials, ampoules, syringes) in accordance with criteria specified by various regulatory agencies including the United States Pharmacopoeia (USP).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed each of the cylindrical glass pharmaceutical containers in the bundle (of Deutschle, as modified supra) from either of aluminosilicate or borosilicate glass, as the aforesaid glass types would have been recognized in the art as suitable for the exact purpose and in accordance with regulatory agency criteria therefor (see MPEP 2144.07).
Regarding claim 17, as illustrated (though not limited thereto) in Deutschle [see at least Fig. 1a], the packaging structure includes 72 glass containers, of which is within the claimed range of 10 up to 1,000 containers. 
Regarding claim 18, as set forth supra in the rejection of claim 15, Deutschle discloses that the containers in the packaging structure are sterilized therein, and the packaging structure is wrapped in a sleeve or bag, of which reads on the limitations of claim 18.



Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 2021/0331852 to Surra – discloses a packaging structure for the scratchproof transportation of glass pharmaceutical containers [Abstract; Figs.; 0004, 0006-0008]
US 2015/0166212 to Wissner et al. – discloses a packaging structure for glass or plastic pharmaceutical containers [Abstract; Figs.; 0002-0004, 0073-0078]
US 2011/0277419 to Nicoletti – similar to the aforecited pertinent references [entirety]
US 2006/0016156 to Bush et al. – discloses a packaging structure for medical/pharmaceutical containers [Abstract; Figs.; 0002-0005, 0020-0022, 0028, 0029, 0034, 0036]
US 2015/0183541 to Deutschle et al. and US 2015/0306259 to Deutschle et al. – disclose packaging structures for pharmaceutical containers [see entirety of both references]
US 2016/0214888 to Morgan – discloses a packaging structure for glass pharmaceutical containers [Abstract; Figs.; 0003-0008, 0040]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782